Motion for reargument denied, with ten dollars costs, Motion to amend order of reversal granted, and order amended so as to state that no costs are allowed to either party upon the appeal to this court.
The following persons have been admitted during the May term, 1917, to practice as attorneys and counselors at law:
Upon certificate of State Board of Law Examiners: Lloyd J. Mullen, of Batavia; Harry A. Sessions, of Palmyra; George Allen Davis, Jr., of Buffalo; Joseph P. Coyle, of Wellsville; May C. Sickmon, of Buffalo; George B. Wesley, of Buffalo; Glenn H. Adams, of Buffalo; J. Carl Hagaman, of Buffalo; Maurice F. Cantor, of Buffalo; Thomas F. Hinds, of Buffalo; Reuben G. Kinkel, of Buffalo; John T. Walsh, of Buffalo; Joseph H. Corcoran, of Rochester; George A. Kang, of Buffalo; John D. Stumbo, of Livonia; Joseph S. Kazubowski, of Buffalo; Halton D. Bly, of Rochester; Sidney K. Backus, of Rochester; Everett C. Case, of Chili Station; Albert W. Robbins, of Rochester; James R. Martin, of Honeoye Falls; Lambert C. Hickey, of Lockport; Raymond G. Heim, of Lancaster.
Upon credentials from State of Pennsylvania: Phillip Willett.
Upon credentials from State of Utah: Frank S. Schoonover.